       Case 2:16-CM-27242-CMR Document 140 Filed 10/07/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  MDL 2724
IN RE: GENERIC PHARMACEUTICALS                    16-MD-2724
PRICING ANTITRUST LITIGATION
                                                  HON. CYNTHIA M. RUFE


THIS DOCUMENT RELATES TO:

Connecticut et al. v. Teva Pharmaceuticals USA, No. 19-cv-2407
Inc. et al,

1199SEIU Nat’l Benefit Fund et al. v. Actavis
Holdco U.S., Inc. et al.                          No. 16-CB-27242

American Federation of State, County and
Municipal Employees District Council 37 Health
& Security Plan et al. v. Mylan Inc. et al.    No. 16-CM-27242

American Federation of State, County and
Municipal Employees District Council 37 Health
& Security Plan et al. v. Apotex Corp. et al.  No. 16-PV-27242



                                         ORDER

       AND NOW, on this 7th day of October 2020, upon consideration of the attached

Stipulation, which applies to Civil Action Nos. 19-cv-2407, 16-CB-27242, 16-CM-27242, and

16-PV-272422, it is hereby ORDERED that the Stipulation is APPROVED.

       It is so ORDERED.

                                                 BY THE COURT:

                                                   /s/ Cynthia M. Rufe


                                                 CYNTHIA M. RUFE, J.
       Case 2:16-CM-27242-CMR Document 140 Filed 10/07/20 Page 2 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
PRICING ANTITRUST LITIGATION                           16-MD-2724


THIS DOCUMENT RELATES TO:
                                                       HON. CYNTHIA M. RUFE
Connecticut et al. v. Teva Pharmaceuticals USA, Inc.
et al, no. 19-cv-2407

1199SEIU Nat’l Benefit Fund et al. v. Actavis Holdco
U.S., Inc. et al., No. 16-CB-27242

American Federation of State, County and Municipal
Employees District Council 37 Health & Security
Plan et al. v. Mylan Inc. et al., No. 16-CM-27242

American Federation of State, County and Municipal
Employees District Council 37 Health & Security
Plan et al. v. Apotex Corp. et al., 16-PV-27242



     JOINT STIPULATION TO SET THE SCHEDULE FOR FILING RESPONSIVE
        PLEADINGS FOR THE EPP AND STATE AG BELLWETHER CASES

       WHEREAS, on September 1, 2020, Defendants submitted a proposed case management

order and schedule (MDL Doc. 1498), which proposed a deadline of November 1, 2020 for

Defendants to file responsive pleadings to End-Payer Plaintiffs’ (“EPPs”) class-action complaints

as to clobetasol, clomipramine, and pravastatin (the “EPP Individual Drug Bellwether Cases”),

and the State Plaintiffs’ Teva-centric Amended Complaint filed November 1, 2019 (the “Teva AG

Bellwether Case”, and together with the EPP Individual Drug Bellwether Cases, the “EPP and

Teva AG Bellwether Cases”);

       WHEREAS, on September 1, 2020, the EPPs and the State Plaintiffs submitted a proposed

case management order and schedule for the EPP and Teva AG Bellwether Cases
       Case 2:16-CM-27242-CMR Document 140 Filed 10/07/20 Page 3 of 5




(MDL Doc. 1497), proposing a deadline of October 15, 2020 for Defendants to file any motions

to dismiss the EPP and Teva AG Bellwether Cases; and

       WHEREAS, the Court has not yet issued an order setting a schedule for Defendants to file

responsive pleadings to the EPP and Teva AG Bellwether Cases.

       It is hereby STIPULATED AND AGREED, by and among the undersigned counsel as

follows:

       1.     Defendants shall file responsive pleadings to the EPP and Teva AG Bellwether

Cases on or before November 2, 2020.

       2.     Defendants, EPPs, and the State Plaintiffs will meet and confer after

November 2, 2020 to set a briefing schedule to govern any motions to dismiss the EPP and Teva

AG Bellwether Cases.



       IT IS SO STIPULATED.




                                              2
       Case 2:16-CM-27242-CMR Document 140 Filed 10/07/20 Page 4 of 5




Dated: September 30, 2020              Respectfully submitted,


/s/ Roberta D. Liebenberg                  /s/ Jan P. Levine
Roberta D. Liebenberg                      Jan P. Levine
FINE, KAPLAN AND BLACK, R.P.C.             TROUTMAN PEPPER HAMILTON
One South Broad Street, 23rd Floor         SANDERS LLP
Philadelphia, PA 19107                     3000 Two Logan Square
215-567-6565                               Eighteenth & Arch Streets
rliebenberg@finekaplan.com                 Philadelphia, PA 19103-2799
                                           Tel: (215) 981-4000
Lead and Liaison Counsel for the End-Payer Fax: (215) 981-4750
Plaintiffs                                 jan.levine@troutman.com


/s/ W. Joseph Nielsen                  /s/ Sheron Korpus
W. Joseph Nielsen                      Sheron Korpus
Assistant Attorney General             KASOWITZ BENSON TORRES LLP
55 Elm Street                          1633 Broadway
P.O. Box 120                           New York, NY 10019
Hartford, CT 06141-0120                Tel: (212) 506-1700
Tel: (860) 808-5040                    Fax: (212) 506-1800
Fax: (860) 808-5033                    skorpus@kasowitz.com
Joseph.Nielsen@ct.gov

Liaison Counsel for the States         /s/ Devora W. Allon
                                       Devora W. Allon
                                       KIRKLAND & ELLIS LLP
                                       601 Lexington Avenue
                                       New York, NY 10022
                                       Tel: (212) 446-5967
                                       Fax: (212) 446-6460
                                       devora.allon@kirkland.com


                                       /s/ Chul Pak
                                       Chul Pak
                                       WILSON SONSINI GOODRICH & ROSATI
                                       Professional Corporation
                                       1301 Avenue of the Americas, 40th Fl.
                                       New York, NY 10019
                                       Tel: (212) 999-5800
                                       Fax: (212) 999-5899
                                       cpak@wsgr.com




                                       3
Case 2:16-CM-27242-CMR Document 140 Filed 10/07/20 Page 5 of 5




                              /s/ Sarah F. Kirkpatrick
                              Sarah F. Kirkpatrick
                              WILLIAMS & CONNOLLY, LLC
                              725 Twelfth Street, N.W.
                              Washington, D.C. 20005
                              Tel: (202) 434-5958
                              skirkpatrick@wc.com


                              Defendants’ Liaison Counsel




                              4
